Citation Nr: 1044843	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  04-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right lower 
extremity injury, other than the right great toe.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel




INTRODUCTION

The Veteran had verified active duty for training (ACDUTRA) 
service from May 1985 to August 1985, with additional periods of 
ACDUTRA and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a right foot/leg injury.  The 
Veteran disagreed, and this matter is properly before the Board 
for adjudication.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In October 2007, the Board remanded the issue of residuals of a 
right lower extremity injury to obtain a VA examination.  As 
such, the file was transferred to the Appeals Management Center 
(AMC) in Washington, DC, and the requested development was 
attempted.  Attempts were made to schedule the Veteran for VA 
examinations in April 2009 and July 2009.  However, the Veteran 
did not appear for the examinations. 

The Board notes that VCAA notices dated in November 2007 and 
December 2008 were returned as undeliverable.  The notices for 
the examinations were sent to the same address.  Therefore, it is 
likely that the Veteran did not receive notification of the 
examinations.  Furthermore, in October 2010, the Veteran's 
representative submitted a statement indicating that the Veteran 
has a new address.  As the requested development of the Board's 
October 2007 remand order has not been completed, a remand is 
necessary to ensure compliance with the order.  Stegall v. West, 
11 Vet. App. 268 (1998).  As such, if it is determined that the 
Veteran has the requisite service, he should be afforded another 
opportunity to appear for  a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination.  The claims folder 
must be made available to the examiner.  
The examiner is requested to review the 
records and the examiner should determine 
the nature, etiology or approximate onset 
of any current disorder of the right lower 
extremity, including the foot and ankle.  
The examiner should render an opinion as to 
whether it is as least as likely as not 
that any right lower extremity disorder, 
including an ankle disability, had its 
onset during a active service,  ACDUTRA or 
INACDUTRA, or is otherwise related to such 
service.  A complete rationale must be 
provided for each opinion expressed.  If 
the examiner is unable to provide an 
opinion, he/she should specifically state 
why an opinion cannot be expressed.

2.  Then review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  Then 
readjudicate the remaining claim on appeal.  
If any benefit sought remains denied, the 
RO should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


